617 N.W.2d 76 (2000)
In re Petition to Transfer to Disability Status of Patricia JAMBOIS, an Attorney at Law of the State of Minnesota.
No. C5-00-1455.
Supreme Court of Minnesota.
September 22, 2000.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition seeking to transfer Patricia Jambois to disability inactive status on the grounds that she has been found to be an incapacitated person in two judicial proceedings and may be immediately transferred to disability status pursuant to Rule 28(b), Rules on Lawyers Professional Responsibility (RLPR).
Based upon an independent review of the documents attached to the petition,
IT IS HEREBY ORDERED that respondent is transferred to disability inactive status effective immediately. She may seek reinstatement pursuant to Rules 18 and 28(d), RLPR, upon proof that she is psychologically fit to resume the practice of law. All pending disciplinary investigations are stayed until respondent seeks reinstatement pursuant to Rules 18 and 28(d), RLPR.
BY THE COURT:
Alan C. Page
Associate Justice